Applicant’s amendment filed 2/16/2021 has been entered.  Claims 21, 28, 36 and 41-43 were amended.  New claims 44-58 were added.  Claims 21-29, 31-37 and 39-58 are pending.
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-29, 31-37 and 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnabel et al. (US 2014/0080706; published March 20, 2014). 
Applicant’s Invention
Applicant claims a method of causing damage or mortality to weeds comprising applying on said weed 4-chloroindole-3-acetic acid at a dose of 0.005-0.1 g/plant. (claims 21 and 36)
Applicant claims a method of causing damage or mortality to weeds comprising applying on said weed 4-chloroindole-3-acetic acid at a dose of 0.05-1 g/m2. (claim 41)

Applicant claims a method of causing damage or mortality to weeds comprising applying on said weed an aqueous composition of 4-chloroindole-3-acetic acid at a dose of 0.05-1 g/m2. (claim 43)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Schnabel et al. teach methods of controlling undesired vegetation comprising an auxin pesticide formulation to undesired vegetation (abstract; [0001-0004]).  Preferred formulations comprise the auxin herbicide, a base and optionally auxiliary agents [0020].  The base contains at least one organic amine, such as oligoamines [0033-37].  Preferred oligoamines are chelating bases selected from EDTA and methylglycine diacetic acid [0046].  The pesticide formulations may be in the form of a solid granule or liquid formulation comprising at least 10wt% of the auxin [0083].  The auxins are selected from natural auxins including 4-chloroindole-3-acetic acid and ammonium, sodium or potassium salts [0084-0086].  Auxiliaries include thickeners that form high or low viscosity formulations for modified flowability [0191].  Aqueous formulations have viscosity aids such as 
  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Schnabel et al. teach a preference for selecting 4Cl-IAA from a finite list of auxin herbicides to control unwanted vegetation.

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Therefore, it would have been prima facie obvious to one of ordinary skill to look to the teachings of Schnabel et al. and select 4Cl-IAA with a reasonable expectation of success.  One would have been motivated at the .  
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that Schnabel et al. provides no motivation to selectively cause damage or mortality to weed comprising selectivity for dicotyledon weed over monocotyledon species.  The Examiner is not persuaded by this argument because Schnabel et al. teach that plants treated include various species of monocotyledons including Sorghum, a monocotyledon (Table 3).  Therefore, it would have been prima facie obvious to selectively control dicotyledon weeds with a reasonable expectation of success.

Claims 44-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnabel et al. (US 2014/0080706; published March 20, 2014) as applied to claims 21-29, 31-37 and 39-43 in view of Ferer et al. (WO 2014/139012; PCT filing date March 14, 2014). 
Applicant’s Invention

Applicant claims a method of causing damage or mortality to weeds comprising applying on said weed 4-chloroindole-3-acetic acid at a dose of 0.05-1 g/m2. (claim 41)
Applicant claims a method of causing damage or mortality to weeds comprising applying on said weed 4-chloroindole-3-acetic acid in one or several applications at similar or different doses. (claim 42)
Applicant claims a method of causing damage or mortality to weeds comprising applying on said weed an aqueous composition of 4-chloroindole-3-acetic acid at a dose of 0.05-1 g/m2. (claim 43)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Schnabel et al. are addressed in the above rejection.
  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)

Schnabel et al. does not teach selectivity of a dicotyledon weed selected from Taraxacum, Trifolium Medicago, Plantago over monocotyledon selected from grasses.  It is for this reason that Fefer et al. is joined.
Fefer et al. teach indole auxins that include indole-3-acetic acid and chelating agents used to control unwanted vegetation (abstract).  The fomrulations reduce and effectively eradicate unwanted broadleaf weeds which occur in turfgrasses, such as dandelion, chickweed, plantains (Plantago), clovers (Trifolium), black medic (Medicago) and dandelions (Taraxacum) (page 2, lines 9-15; page 5, lines 16-25).  The selective herbicides are selectively toxic to broadleaf weeds, primarily dandelions, but less toxic to grasses (page 6, lines 1-2; Examples 1-2).  Chelating agents include EDTA, HEDTA, EDDS, GEDTA, DTPA and EGTA (page 14, line 10 through page 15, line 15).  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Schnabel et al. and Fefer et al. and treat grasses with indole auxins to selectively combat dicotyledon broadleaf weeds .  

Conclusion

Claims 21-29, 31-37 and 39-58 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617